MEMORANDUM OPINION
                                         No. 04-10-00696-CV

                                          Robert DUDLEY,
                                             Appellant

                                                   v.

                           Narzaya ORGIL and Tsolmondorj Tsetendelger,
                                           Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-05793
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 22, 2011

DISMISSED

           The parties have filed a joint motion to dismiss the appeal. Their motion states they have

reached an agreement on all matters in this dispute and they ask this court to dismiss the appeal.

The joint motion is granted and this appeal is hereby dismissed. See TEX. R. APP. P. 42.1(a)(2).

In accordance with the agreement, costs of this appeal are taxed against the party that incurred

them. See id. 42.1(d).

                                                    PER CURIAM